DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is not clear what is meant by “wherein enforcing the AMBR includes enforcing an access point name”. How do you enforce “an access point name”? The teaching at [0028] in the specification may need to be used to define this claim better and make it definite. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al., US 2012/0257499 (Chatterjee) in view of Kumaresh et al., US 2016/0080275 (Kumaresh).
Chatterjee discloses policy and charging rules function (PCRF) and performance intelligence center (PIC) based congestion control.
Regarding claims 1, 9 and 16, Chatterjee teaches a device and a method, performing the functions of: receiving, by a device in a core network, traffic data associated with a coverage area (Referring to FIG. 4, in step 400, a monitoring module monitors message traffic associated with a cell in a mobile communications networks. The message traffic includes control plane and user plane messages. For example, PIC 100 may monitor signaling messages, data traffic, and call related traffic associated with a cell using probes 200 illustrated in FIG. 2. [0077]); determining, by the device, whether the traffic data satisfies a congestion threshold (IN step 402, the monitoring module determines, based on the message traffic, whether a predetermined congestion threshold associated with a cell has been crossed. [0077)); identifying, by the device and based on determining that the traffic data satisfies the congestion threshold, a user device, in the coverage area, with a load that satisfies a load threshold (IN step 404, in response to determining that the predetermined threshold associated with a cell has been crossed, the monitoring module generates a cell congestion notification message that includes the identity of one or more subscribers that are contributing to the congestion. [0077]); obtaining, by the device from a policy and control function, a policy for limiting the load of the user device (In step 408, the policy server communicates the PCC rule to a policy and charging enforcement function. For example, PCRF 104 may communicate the PCC rule to a PDN gateway, a DPI, a gateway GPRS support node, or other node capable of enforcing the policy for the identified subscribers. [0078]); and limiting, by the device based on the policy, the load of the user device (PCRF 104 may communicate the PCC rule to a PDN gateway, a DPI, a gateway GPRS support node, or other node capable of enforcing the policy for the identified subscribers. [0078]; PCRF or policy server 104 may communicate with a policy and charging enforcement function (PCEF) (not shown in FIG. 1) to adjust the policies of the identified mobile subscribers to mitigate the congestion. [0026)). Chatterjee, however, fails to specifically teach determining whether the traffic data satisfies a congestion threshold based on processing unit usage at one or more network components of the core network. However, determining congestion condition based on processing unit usage is well known in the art as shown by Kumaresh at [0075]. Specifically, Kumaresh teaches “One pre-requisite for the prioritizing is that there is congestion. The congestion determining unit 46 of a traffic prioritizing node 40 may therefore determine that there is congestion, step 54. This determination may be made through investigating the load on the node itself, such as through investigating the Central Processing Unit (CPU) usage. If the CPU usage exceeds a congestion threshold, the congestion determining unit 46 may determine that the node experiences congestion.”. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chatterjee by employing the well-known method of congestion detection of determining that CPU usage exceeds a congestion threshold as taught by Kumaresh in order to determine the measured traffic level in Chatterjee. 
Regarding claims 2 and 10, Chatterjee further teaches that the device includes a packet data network gateway or a user plane function, and wherein limiting the load of the user device includes limiting throughput for the user device by one or more of enforcing a maximum bit rate for the user device, enforcing an aggregate maximum bit rate (AMBR) for the user device, or applying a quality of service parameter for the user device (IN step 408, the policy server generates a policy and charging control (PCC) rule that modifies the policy of the one or more identified subscribers. For example, PCRF 104 may generate a PCC rule to reduce the QoS for the subscribers identified in the congestion notification message. [0078)).
Regarding claim 3, Chatterjee fails to specifically teach wherein enforcing the AMBR includes enforcing an access point name. However, Chatterjee teaches adjusting the QoS for the subscribers identified in the congestion notification message. It is well known that QoS commonly includes bit rate among other traffic indicators. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to define AMBR (aggregate maximum bit rate) in adjusting the load of the user device given the teaching of QoS.
Regarding claim 4, Chatterjee teaches that the device includes a serving gateway, but fails to specifically teach that limiting the load of the user device includes limiting throughput for the user device by throttling or dropping downlink packets for the user device. However, Chatterjee teaches that PCRF 104 may generate a PCC rule to reduce the QoS for the subscribers identified in the congestion notification message ([0078]). Thus, it is inherently taught that any of a bit rate, throughput, packet loss, etc. is controlled (throttled). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to limit throughput by throttling (controlling/reducing) the passage of downlink packets as a way of reducing QoS for the user device.
Regarding claim 5, Chatterjee further teaches identifying, by the device, a core network device associated with providing service to the user device; and transmitting, by the device to the core network device, an indication that the load of the user device satisfies the load threshold (PIC 100 uses the collected protocol data units (PDUs) to compute bandwidth usage per cell site as well as other indications of congestion. PIC 100 notifies PCRF 104 when there is a change in the congestion level. [0028]. See also [0029]-[0033)).
Regarding claim 6, Chatterjee further teaches that the core network device includes one or more of a policy and control function, a packet data network gateway, a serving gateway, a session management function, or a user plane function (Policy and Charging Rules Function (PCRF) shown at Figs. 2 and 3).
Regarding claim 7, Chatterjee fails to specifically teach receiving, by the device, updated traffic data for the coverage area, wherein the updated traffic data includes traffic data received after limiting the load of the user device; determining, by the device, whether the updated traffic data satisfies another congestion threshold; and revising, by the device, the limiting of the load of the user device based on determining that the updated traffic data satisfies another congestion threshold. However, the monitoring of the traffic and modification of the policy of the identified subscribers in Chatterjee’s teaching is not a onetime event, but rather an ongoing process. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to repeat the process as long as network communication is ongoing in order to accomplish the intended objective of controlling the congestion.
Regarding claim 8, Chatterjee teaches receiving, by the device, updated traffic data for the coverage area, wherein the updated traffic data includes traffic data received after limiting the load of the user device; determining, by the device, whether the updated traffic data satisfies the congestion threshold (the ongoing monitoring and determining congestion, [0077]), but fails to specifically teach ending, by the device, the limiting of the load of the user device based on determining that the updated traffic does not satisfy the congestion threshold. However, Chatterjee’s teaching is an ongoing process of modifying the policy and adjusting the QoS ([0025]). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adjust it to reduce the QoS and to increase the QoS which would have the effect of ending the limiting of the load.
Regarding claims 11-15 and 17-20, Chatterjee’s teaching as applied above also apply to 
these claims.

Response to Arguments
6.	Applicant’s arguments, filed August 31, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chatterjee and Kumaresh, as detailed above. The rejections addresses the newly added limitation of “determining, by the device, whether the traffic data satisfies a congestion threshold based on processing unit usage at one or more network components of the core network” in combination with the rest of the limitations. 

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/MIN JUNG/Primary Examiner, Art Unit 2472